UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 27, 2007 EXPRESS SCRIPTS, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 0-20199 43-1420563 (State or Other Jurisdiction of Incorporation or Organization (Commission File Number) (I.R.S. Employer Identification No.) One Express Way, St. Louis, MO (Address of Principal Executive Offices) 63121 (Zip Code) Registrant’s telephone number including area code: 314-996-0900 No change since last report (Former Name or Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure On November 27, 2007, Express Scripts, Inc. (the “Company”) issued a press release with respect to its 2008 earnings guidance. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Management of the Company will be discussing the Company's earning guidance in a conference call scheduled for 8:30 a.m. Central Time on Tuesday, November 27, 2007.
